DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 9-14, 18 and 20 are objected to because of the following informalities:
Claim 1, lines 5, 9, 10 and 13: “,” (after “and”) should be removed.
Claim 2, line 4: “,” (after “and”) should be removed.
Claim 3, line 5: “,” (after “and”) should be removed.
Claim 9, line 2: --,-- should be added between “direction” and “the”.
Claim 10, line 3: “,” (after “and”) should be removed.
Claim 11, line 2: “,” (after “and”) should be removed.
Claim 12, lines 5, 9, 13 and 14: “,” (after “and”) should be removed.
Claim 13, line 4: “,” (after “and”) should be removed.
Claim 14, line 5: “,” (after “and”) should be removed.
Claim 18, line 3: “,” (after “and”) should be removed.
Claim 20, line 10, 17, 18 and 21: “,” (after “and”) should be removed.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimels, U.S. Patent 10,172,656.
Regarding claim 1, Reimels discloses a fusion device comprising: a first screw portion (16), including: a first distal end ; a first proximal end; a first radially outward facing surface (17); and a first hole (18); a second screw portion (40), including: a second distal end; a second proximal end; and a second radially outward facing surface; and a section (12), including a first end slidably engaged with the first hole; a second end non-rotatably secured to the second distal end; and a third radially outward facing surface (Figs. 2A-4).
Regarding claims 5-7, Reimels discloses wherein the second screw portion (40) further comprises a head (36) non-rotatably connected to the second proximal end (Fig. 3); further comprises a second hole (14) extending through the second screw portion (40) and the section (12) (Fig. 2A); and further comprises a rod (100) operatively arranged to extend through the second hole (14) and engage the first screw portion (16) (Figs. 5-6B).
Regarding claims 8-10, Reimels discloses wherein when the rod (100) is displaced in a first circumferential direction, the second screw portion (40) and the section (12) are displaced in a axial direction toward the first screw portion (16) (Figs. 6A-6B); and the first screw portion (16) has a first diameter (diameter of outer surface 17); the second screw portion (40) has a second diameter; and the section (12) has a third diameter that is less than the first and second diameters (Fig. 3).

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehl et al., U.S. PG-Pub 2016/0287301.
Regarding claim 1, Mehl et al. discloses a fusion device comprising: a first screw portion (14), including a first distal end; a first proximal end; a first radially outward facing surface (surface threads 19 are on); and a first hole; a second screw portion (12), including a second distal end; a second proximal end; and a second radially outward facing surface (surface threads 17 are on); and a section (16), including a first end (27) slidably engaged with the first hole; a second end non-rotatably secured to the second distal end; and a third radially outward facing surface (surface threading 18 is on) (Figs. 1-2).
Regarding claim 4, Mehl et al. discloses wherein the second screw portion (12) further comprises threading (17) arranged on the second radially outward facing surface (Fig. 2).

Allowable Subject Matter
Claims 2, 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 12 and 20, the prior art of record, alone or in combination, does not disclose a fusion device having a first screw, a second screw, a bone graft section, and a rod as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775